

Exhibit 10.01

--------------------------------------------------------------------------------



Central European Media Enterprises Ltd. Stock Incentive Plan
Form of Employee RSU Agreement


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
RESTRICTED STOCK UNIT AWARD AGREEMENT
(TIME-BASED VESTING)


This Restricted Stock Unit Award Agreement (including the annex attached hereto,
the “Agreement”) dated as of [●] is between Central European Media Enterprises
Ltd. (the “Company”) and [●] (the “Grantee”).


WHEREAS, the Company’s 2015 Stock Incentive Plan (as the same may be amended and
restated from time to time, the “Plan”) is administered by the Committee and the
Committee has determined that it would be in the best interests of the Company
to grant an award of restricted stock units to the Grantee, an employee of the
Company or its Affiliate.


NOW, THEREFORE, the Company and the Grantee agree as follows:


1.
Grant of Award. The Company hereby grants to the Grantee, in accordance with the
terms of the Plan and subject to and upon the terms, conditions and restrictions
of this Agreement, the number of restricted stock units (the “Restricted Stock
Units”, “RSUs” or the “Award”) as follows:



NUMBER OF RESTRICTED
STOCK UNITS GRANTED:
[●] (in words:[●])



DATE OF GRANT:
[●]



VESTING SCHEDULE:
Restricted Stock Units will vest in four installments on the date in the
following schedule (the “Regular Vesting Schedule”), subject to the Grantee’s
continuous employment with the Company or any of its Affiliates or service as a
non-executive director of the Company (together, “Service”) from the date hereof
through the applicable vesting date:

        


Vesting Date
Restricted Stock Units Vesting
 
Incremental Amount of
RSUs Vesting
Cumulative Amount of
RSUs Vested
[●]
25% of Award / [●] RSUs
[●] RSUs
[●]
25% of Award / [●] RSUs
[●] RSUs
[●]
25% of Award / [●] RSUs
[●] RSUs
[●]
25% of Award / [●] RSUs
[●] RSUs



Each Restricted Stock Unit represents a right to receive one share of Class A
Common Stock of the Company for each Restricted Stock Unit that vests in
accordance with the Regular Vesting Schedule. Unless specifically provided for
in this Agreement, the Award shall be governed by the terms of the Plan, which
are incorporated herein by reference.
2.
Additional Vesting Provisions.

(a)
Right to Award. This Award shall vest in accordance with the vesting schedule
set forth on the Regular Vesting Schedule in Section 1 and with the applicable
provisions of the Plan and this Agreement.

(b)
Termination of Service. In the event the Grantee’s Service ceases for any reason
(other than as provided in Section 2(c) below or Annex A), Restricted Stock
Units that have not previously vested prior to such cessation of Service shall
immediately be forfeited to the Company without payment of any consideration for
the Restricted Stock Units, and the Grantee will have no further right, title or
interest in or to such Restricted Stock Units or the underlying shares.



1



--------------------------------------------------------------------------------




(c)
Death or Disability. In the event the Grantee’s Service ceases due to the
Grantee’s death or termination by the Company due to disability, the Restricted
Stock Units that have not previously vested shall become fully vested upon such
cessation. For purposes of this Agreement, “disability” means the Grantee’s
inability to perform the duties and responsibilities required of the Grantee by
reason of a physical or mental disability or infirmity which has continued for
more than one hundred and twenty (120) consecutive calendar days in any twelve
(12) consecutive month period, as determined by the Committee.

(d)
Additional Vesting Events. Notwithstanding any other provision of this Agreement
or the Plan, Awards of Restricted Stock Units that have not previously vested
will vest in accordance with the provisions of Annex A in connection with a
Change in Control, a Delisting Event, a Disposition Event or a Qualifying
Termination Event (in each case as defined in Annex A).

3.
Settlement of the Award; Delivery of Shares.

(a)
Delivery of Shares. Subject to Sections 5, 7 and 8, the Company shall issue
shares of Class A Common Stock within sixty (60) days following the vesting of
the Award or portion thereof.

(b)
Book-entry Settlement. Upon issuance of shares of Class A Common Stock, the
Company shall name the Grantee as the registered holder of such shares in the
Company’s share register.

4.
Adjustments for Changes in Capitalization. In the event the Committee makes any
adjustment to the Restricted Stock Units underlying the Award pursuant to the
Plan following a change of capitalization, any additional Restricted Stock Units
or other property that become subject to the Award will, unless otherwise
determined by the Committee, be subject to the same forfeiture restrictions,
delivery requirements and other provisions of this Agreement applicable to
Restricted Stock Units underlying this Award. No fractional shares or rights to
fractional shares of Class A Common Stock will be created or issued. Any
fraction of a share will be rounded down to the nearest whole share.

5.
Withholding Taxes. Grantee acknowledges that Grantee may be liable for taxes
assessed and/or withheld on the Award pursuant to applicable federal, state,
national or local law under the applicable laws of the jurisdiction where the
Grantee is resident or may otherwise be applicable to the Grantee in respect of
the Restricted Stock Units or the issuance of shares of Class A Common Stock
underlying the Restricted Stock Units.

(a)
Amount of Withholding Taxes. If the Company is required to withhold any amount
in connection with the vesting and settlement of an Award, the Company shall
inform the Grantee prior to the settlement of any portion of the Award of (i)
the estimated amount of any federal, state, national, local income and
employment taxes and social, health or national insurance (collectively “Taxes”)
which the Company determined will be owed by the Grantee by reason of the
vesting and/or settlement of the Award and (ii) the amount, if any, that the
Company or any of its Affiliates will be required to withhold from the Grantee
by reason of such vesting and/or settlement.

(b)
Payment of Withholding Taxes. The Grantee may satisfy its obligation in respect
of withholding Taxes: (a) by paying to the Company in cash an amount equal to
the withholding Taxes no later than the date of settlement of the Award; or (b)
subject to compliance with applicable law and the Company’s Insider Trading
Policy, by delivering to the Company an instruction to a broker approved by the
Company providing for the assignment of the proceeds from the sale of some or
all of the shares of Class A Common Stock to be received on the settlement of an
Award. The Company may withhold amounts from any compensation otherwise payable
to the Grantee by the Company or any of its Affiliates, and the Grantee hereby
authorizes the withholding from compensation payable to Grantee, any amounts
required to satisfy the federal, state, national or local withholding Tax
obligations of the Company or any of its Affiliates in connection with the
Award. The Company shall not be required to deliver any shares of Class A Common
Stock if it has not received satisfactory evidence of payment of all withholding
Taxes.

(c)
Satisfying Withholding Tax Obligations with Shares. The Company may, in the
discretion of the Committee, permit the Grantee to satisfy all or any portion of
the Company’s or any of its Affiliates’ obligations for withholding Taxes in
respect of an Award by deducting from the shares of Class A Common Stock the
Grantee would otherwise receive a number of shares having a fair market value
equal to the amount of withholding Taxes that are payable (using the maximum
statutory rates of withholding for purposes of determining such amount). The
Grantee agrees that delivery of a number of shares of Class A Common Stock net
of the amount deducted for purposes of satisfying withholding Tax obligations
shall be full settlement of the Award for all purposes.

6.
Non Transferability. The Grantee shall not sell, assign, exchange, transfer
(other than by will or the laws of descent or distribution), pledge, charge,
hypothecate or otherwise dispose of or encumber the Award or the Restricted
Stock Units.



2



--------------------------------------------------------------------------------




7.
Rights as a Shareholder. Neither the Grantee nor the Grantee’s representative
shall have any rights as a shareholder with respect to any shares of Class A
Common Stock underlying any Restricted Stock Units until such Award or any
portion thereof, as the case may be, has vested and such shares of Class A
Common Stock have been issued, recorded in the records of the Company or its
transfer agent and delivered to the Grantee. The Grantee must complete such
administrative documentation required by this Agreement or the Committee before
the Company may issue the shares of Class A Common Stock, record such issuance
in the records of the Company or its transfer agent and deliver such shares of
Class A Common Stock to the Grantee following a Vesting Date. The Company may
postpone such issuance, recording and delivery of the shares of Class A Common
Stock if such proper documentation is not received by the Company. If proper
documentation is not received by the Company within sixty (60) days of a Vesting
Date, the corresponding portion of the Award, in the sole discretion of the
Committee, may be forfeited for no consideration.

8.
Regulatory Compliance. The Company may postpone issuing and recording the shares
of Class A Common Stock to the Grantee issuable pursuant to this Agreement in
the records of the Company or its transfer agent for such period as may be
required to comply with any applicable requirements under any applicable
securities laws, the listing requirements of any applicable stock exchange, and
any requirements under any other applicable law, and the Company shall not be
obligated to deliver any such shares of Class A Common Stock to the Grantee if
either delivery thereof would constitute a violation of any provision of any law
or of any regulation of any governmental authority or any applicable stock
exchange. The Company shall not be liable to the Grantee or its representative
for any damages relating from any delays in recording the issuance and delivery
of shares to the Grantee in the records of the Company or its transfer agent or
any mistakes or errors connected therewith.

9.
Effect Upon Service. Nothing contained in this Agreement or in the Plan shall
confer upon the Grantee any right with respect to the continuation of the
Grantee’s Service with the Company or interfere in any way with the right of the
Company, subject to the terms of any separate agreement to the contrary, at any
time to terminate such Service.

10.
Reference to the Plan. The Award has been granted pursuant to and subject to the
provisions of the Plan, which are hereby incorporated herein by reference.
Except as otherwise provided herein, in the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
govern. All capitalized terms that are used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to them in the Plan.

11.
Determinations. The Committee has the power to interpret the Plan and this
Agreement and to administer, interpret and apply the Plan in respect of the
Restricted Stock Units in a manner consistent with the terms thereof and hereof
(including, but not limited to, determining, in is sole and absolute discretion,
whether any Restricted Stock Units have vested and whether any unvested
Restricted Stock Units of the Grantee may be accelerated and the corresponding
Vesting Date thereof). Each determination, interpretation or other action made
or taken pursuant to the provisions of this Agreement by the Committee shall be
final and conclusive for all purposes and shall be binding upon all persons,
including, without limitation, the Company and the Grantee, and the Grantee’s
respective successors and assigns.

12.
Incentive Compensation Recoupment Policy. The Award and the underlying
Restricted Stock Units are subject to recoupment in accordance with the
Company’s Incentive Compensation Recoupment Policy in effect from time to time.

13.
Section 409A of the Code. It is intended that the Restricted Stock Units are
exempt from Sections 409A and 457A of the U.S. Internal Revenue Code of 1986 (as
amended, the “Code”) pursuant to the “short-term deferral” rule applicable to
each such section, as set forth in the regulations or other guidance published
thereunder. Notwithstanding the foregoing, the Grantee shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on the Grantee in connection with the Award (including any taxes and
penalties under Sections 409A and 457A of the Code), and neither the Company nor
any of its Affiliates shall have any obligation to indemnify or otherwise hold
the Grantee harmless from any or all of such taxes or penalties.

14.
Acceptance of Award; Electronic Delivery. The grant of Restricted Stock Units
evidenced by this Agreement shall be forfeited for no consideration if this
Agreement is not accepted by the Grantee by executing and returning a copy of
this Agreement to the Company within ninety (90) days of the date hereof. By
executing this Agreement, the Grantee (i) consents to the electronic delivery of
this Agreement, all information with respect to the Plan and the Award, and any
documents of the Company that are generally provided to the Company’s
shareholders (which may be delivered via the internet or as the Company
otherwise directs); (ii) acknowledges that the Grantee may receive from the
Company a paper copy of any documents delivered electronically at no cost by
contacting the Company in writing; and (iii) further acknowledges that the
Grantee may revoke the Grantee’s consent to the electronic delivery of documents
at any time by notifying the Company of such revocation in writing and providing
current notice information for delivery of paper copies.

15.
Notices. Any notice under this Agreement shall be addressed to the Company in
care of its General Counsel at the branch offices of CME Media Services Limited,
and to the Grantee at the address appearing in the personnel records of the
Company or its Affiliate or to either party at such other address as either
party hereto may hereafter designate in writing to the other.



3



--------------------------------------------------------------------------------




16.
Amendment. The Grantee hereby consents to any amendment to this Agreement in any
way the Committee deems necessary or advisable to comply with or satisfy
exemption from Sections 409A and 457A of the Code, to carry out the purpose of
the grant, or in connection with any change in applicable laws or regulation or
any future law or regulation. Except as provided above, any amendment to this
Agreement must be in writing and signed by the Company and the Grantee.

17.
Governing Law. This Agreement and all determinations made and actions taken
pursuant hereto shall be governed by the laws of Bermuda.

18.
Severability. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced as if such illegal or invalid provision had not been included.

19.
Counterparts. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

Signatures appear on following page




4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the [●] day
of [●].


 
 
 
 
 
 
 
 
 
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: [●]
 
 
 
 
 
Title: [●]
 



 
 
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signed:
 
 
 
 
 
 
[●]
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





Annex A


Additional Vesting Events


1.
For purposes of this Agreement, the following definitions shall apply:



“Change in Control” is defined in the Plan.


“Delisting Event” means an event or circumstance as a result of which the
Company is no longer publicly traded with its shares of Class A common stock
listed on the NASDAQ Global Market.


“Disposition Event” means a transaction or series of related transactions
following which the Company, in the judgement of the Committee, ceases to own a
material portion of its assets.


“Employment Contract” means the [amended and restated] employment contract dated
[●] between the Grantee and CME Media Services Limited, as amended, amended and
restated, otherwise modified or superseded from time to time.


“Good Reason” means a material breach of the Employment Contract by CME Media
Services Limited which results in the termination of the Employment Contract by
the Grantee pursuant to clause [●] thereof.


“Qualifying Termination Event” means a termination of the Grantee’s employment
with the Company or any Affiliate (i) by the Grantee for Good Reason or (ii) by
the Company or such Affiliate which is not a Termination for Cause, provided,
that such termination by the Company or such Affiliate occurs within twelve
months of a Time Warner Transaction.


“Termination for Cause” shall have the meaning assigned to it in clause [●] of
the Employment Contract.


“Time Warner Transaction” is defined in the Plan, provided that each reference
therein to Time Warner Inc. is deemed to be replaced with AT&T Inc., as the
successor to the beneficial ownership interest of Time Warner Inc. in the
Company.


2.
In the event of a Change in Control, Awards of Restricted Stock Units then
outstanding will fully vest immediately prior to such Change in Control.



3.
In the event of a Time Warner Transaction and the Company continues to be
publicly traded with its shares of Class A common stock listed on the NASDAQ
Global Market, the RSUs granted hereunder will continue to vest according to
Regular Vesting Schedule set out in Section 1 of the Agreement until the
earliest to occur of (i) the final Vesting Date, (ii) a Qualifying Termination
Event, (iii) a Delisting Event, or (iv) a Disposition Event.



4.
In connection with a Qualifying Termination Event, the Awards of Restricted
Stock Units then outstanding will fully vest immediately prior to such
Qualifying Termination Event.



5.
In connection with a Delisting Event or a Disposition Event, the Awards of
Restricted Stock Units then outstanding will fully vest immediately prior to
such Delisting Event or Disposition Event.





* * * * *








- 6 -

